                                     Case 2:19-cv-00043-JRG Document 80 Filed 11/27/19 Page 1 of 16 PageID #: 2411




                                                            Exhibit A: Joint Claim Construction Chart

No.   Claim Term                                        Plaintiff’s Proposed Construction and Evidence                       Defendants’ Proposed Construction and Evidence
1     “controlled” / “controllable” / “controlling” /   No construction necessary.                                            “adjusting operating parameters during scribing, which
      “controller” / “control” / “controls”                                                                                   influence energy density per unit time”
                                                        If construed, “control” means “command, manage, regulate, or
      ’444 patent claims 1, 21, 46, 72                  guide”.                                                               Intrinsic Evidence
                                                                                                                              ’444 Patent at 2:1–9, 2:46–55, 13:50–53, 20:50–53, 28:21–30.
      ’602 patent claim 99                              If construed, “controlled” means “commanded, managed,
                                                        regulated, or guided”.                                                See also 03-26-1998 Office Action (JCP-REV00006438-JCP-
      ’196 patent claims 11, 13, 14, 16                                                                                       REV00006444); 07-23-1998 Office Action (JCP-
                                                        If construed, “controlling” means “commanding, managing,              REV00006449-JCP-REV00006453); 01-20-1999 Applicant
      ’505 patent claims 1, 49                          regulating, or guiding”.                                              Amendment and Remarks (JCP-REV00006455-6497); 01-27-
                                                                                                                              1999 Examiner Interview (JCP-REV00006511); 03-18-1999
      ’972 patent claim 92                              If construed, “controllable” means “able to be controlled”.           Applicant Amendment and Remarks (JCP-REV00006512-JCP-
                                                                                                                              REV00006539); 04-12-1999 Office Action (JCP-
                                                        If construed, “controller” means “regulating mechanism”.              REV00006532-JCP-REV00006538); 05-06-1999 Notice of
                                                                                                                              Allowability (JCP-REV00006541-JCP-REV00006544).
                                                        Intrinsic Evidence
                                                                                                                              ’602 Patent at 1:52-55, 3:37-39.
                                                        ’444 Patent Specification, including at least ’444 Pat., Figs. 34,
                                                        35; Abstract; 2:1-16; 2:35-56; 3:24-44; 4:62-67; 5:39-56; 6:5-        ’505 Patent at 1:32-35, 2:30-35, 4:11-33.
                                                        27; 7:7-25; 11:9-12; 13:52-53; 16:16-40; 16:59-17:13; 17:37-
                                                        40; 18:5-8; 18:31-59; 20:49-55; 22:50-62; 23:1-21; 24:33-37;          ’972 Patent at 3:1-9, 4:15-23.
                                                        24:44-25:9; 26:8-25; 27:7-12; 27:51-57; 28:13-58; 31:45-54;
                                                        33:8-36:13.

                                                        ’602 Patent Specification, including at least Fig. 10-11; 1:30-
                                                        49; 1:66-2:20;3:33-67; 4:1-67; 5:1-26; 5:39-48; 6:9-67; 7:1-25;
                                                        7:63-8:16; 8:23-29; 8:46-54; 9:45-10:2; 10:50-55; 11-110;




                                                                                       1
                   Case 2:19-cv-00043-JRG Document 80 Filed 11/27/19 Page 2 of 16 PageID #: 2412




No.   Claim Term                 Plaintiff’s Proposed Construction and Evidence                        Defendants’ Proposed Construction and Evidence
                                 11:18-47; 12:31-36; 13:32-49; 23:30-44.

                                 ’196 Patent Specification, including at least ’196 Pat., Figs. 34,
                                 35; Abstract; 2:1-16; 2:35-56; 3:24-44; 4:62-67; 5:39-56; 6:5-
                                 27; 7:12-8:2; 11:8-12; 1417-18; 16:34-50; 17:4-27; 17:46-67;
                                 18:5-19:4; 19:18-28; 19:39-45; 21:34-49; 23:40-64; 25:24-46;
                                 25:51-64; 26:4-16; 27:15-30; 28:13-25; 28:58-64; 29: 19-64;
                                 32:58-67; 34:28-37:32.

                                 ’505 Patent Specification, including at least Figs. 1-19, 33-35;
                                 1:32-41; 2:10-20; 2:27-67; 3:1-61; 4:1-10:35

                                 ’972 Patent Specification, including at least Figs. 1-14; 3:40-
                                 53; 3:66-4:7; 4:34-5:3; 4:23-36; 6:20-67; 7:23-65; 8:15-45; 9:6-
                                 18; 9:26-66; 10:1-65; 11:19-43; 13:25-36.

                                 Patent claims of the ’444, including at least claims 1, 2, 4, 5, 6,
                                 13, 17, 19, 20, 21, 22, 23, 26, 32, 40, 41, 42, 44, 46, 47, 48, 49,
                                 55, 56, 60, 61, 62, 63, 67, 68, 72.

                                 Patent claims of the ’602, including at least claims 1, 2, 3, 4, 5,
                                 6, 7, 8, 9, 10, 11, 26, 27, 28, 30, 31, 32, 33, 34, 35, 37, 38, 39,
                                 42, 46, 49, 53, 54, 57, 58, 59, 60, 61, 63, 65, 68, 69, 70, 71, 77,
                                 78, 79, 86, 93, 99, 104, 117, 118, 128, 129, 131, 135, 146.

                                 Patent claims of the ’196, including at least claims 1, 2, 3, 5, 6,
                                 10, 11, 12, 13, 14, 15, 16.

                                 Patent claims of the ’505, including at least claims 1, 14, 49,
                                 52, 68, 99, 103, 105, 109, 110, 111, 112, 113, 114.



                                                                 2
                   Case 2:19-cv-00043-JRG Document 80 Filed 11/27/19 Page 3 of 16 PageID #: 2413




No.   Claim Term                 Plaintiff’s Proposed Construction and Evidence                        Defendants’ Proposed Construction and Evidence

                                 Patent claims of the ’972, including at least claims 1, 11, 12,
                                 14, 20, 27, 34, 44, 45, 53, 54, 58, 64, 65, 66, 68, 71, 73, 78, 79,
                                 90, 92.

                                 ’444 File History (REV0000468-838), including at least:
                                 03/26/1998 Office Action (REV0000694-699); 07/23/1998
                                 Office Action (REV0000678-684); 01/20/1999 Applicant
                                 Amendment and Remarks (REV0000582-676); 01/27/1999
                                 Examiner Interview (REV0000564-578); 03/18/1999
                                 Applicant Amendment and Remarks (REV0000564-578);
                                 04/12/1999 Office Action (REV0000538-545); 05/06/1999
                                 Notice of Allowability (REV0000527-534).

                                 ’196 File History (REV0001146-1432), including at least:
                                 04/26/2000 Office Action (REV0001260-1264); 07/18/2000
                                 Applicant Amendment and Remarks (REV0001250-1254);
                                 09/22/2000 Office Action (REV0001243-1245); 12/20/2000
                                 Applicant Amendment and Remarks (REV0001237-1240).

                                 ’505 File History (REV0001433-1663), including at least:
                                 05/22/2002 Office Action (REV1519-1521); 09/11/2002
                                 Office Action (REV0001510-1512); 01/09/2003 Amendment
                                 (REV0001472-1505).

                                 ’602 File History (REV0000868-1145), including at least:
                                 03/01/2000 Notice of Allowance (REV0000898-99);
                                 01/20/2000 Applicant Amendment and Remarks
                                 (REV0000904-06); 11/21/1999 Office Action (REV0000908-
                                 10); 09/27/1999 Applicant Amendment and Remarks



                                                                3
                                    Case 2:19-cv-00043-JRG Document 80 Filed 11/27/19 Page 4 of 16 PageID #: 2414




No.   Claim Term                                      Plaintiff’s Proposed Construction and Evidence                Defendants’ Proposed Construction and Evidence
                                                      (REV0000912-17); 04/26/1999 Office Action (REV0000919-
                                                      20); 10/30/1998 Applicant Amendment and Remarks
                                                      (REV0000925-53); 09/25/1998 Office Action (REV0000956-
                                                      66); 04/29/1997Applicant Amendment and Remarks
                                                      (REV0000992-1075).

                                                      ’972 File History (REV0001664-2059), including at least:
                                                      Notice of Allowance (REV0001716-21); 04/20/2004
                                                      Applicant Amendment and Remarks (REV0001731-32);
                                                      04/05/2004 Office Action (REV0001734-38); 08/21/2003
                                                      Notice of Allowability (REV0001785-87); 04/21/2003 Office
                                                      Action (REV0001826-29).

                                                      Extrinsic Evidence

                                                      Webster’s Third New International Dictionary (1986).

                                                      Random House Webster’s College Dictionary, Second Edition
                                                      (1997) (first edition was published in 1991 with subsequent
                                                      revisions in 1992, 1995, and 1996).

                                                      Miriam Webster’s Collegiate Dictionary. Tenth Edition
                                                      (1999).

                                                      Webster’s New World Dictionary and Thesaurus, Second
                                                      Edition (2002).

2     “in a way to prevent undesired carbonization,   No construction necessary.                                    Indefinite
      melting or burn through” / “in a way that
      prevents undesired carbonization, melting or    If construed, “undesired carbonization, melting or burn       Intrinsic Evidence



                                                                                    4
                                     Case 2:19-cv-00043-JRG Document 80 Filed 11/27/19 Page 5 of 16 PageID #: 2415




No.   Claim Term                                       Plaintiff’s Proposed Construction and Evidence                      Defendants’ Proposed Construction and Evidence
      burn through of the material” / “which avoids    through” means “carbonization, melting or burn through that         ’444 Patent at Abstract, 1:65–2:15, 2:19–25, 11:1–7, 13:56–67,
      undesired carbonization, melting or burn-        the user or operator wished or hoped to avoid”                      15:4–44, 17:53–18:17, 19:46–67, 20:64–21:12, 26:60–27:12,
      through” / “which does not cause undesired                                                                           27:37–57, 31:45–54, 31:57–32:7.
      carbonization, melting or vaporization for       If construed, “undesired carbonization, melting or vaporization
      said material” / “without undesirable burning,   for said material” means “carbonization, melting or                 Extrinsic Evidence
      melting-through or carbonizing the material” /   vaporization for said material that the user or operator wished     Dr. Christine Cole’s expert report served contemporaneously.
      “without undesirable burning, melting-           or hoped to avoid”
      through or carbonizing the material”
                                                       If construed, “burning, melting-through or carbonizing the
      ’444 patent claims 1, 21, 33, 46, 69, 72         material” means “burning, melting-through or carbonizing the
                                                       material that the user or operator wished or hoped to avoid”

                                                       Intrinsic Evidence

                                                       ’444 Patent Specification, including at least ’444 Pat., Fig. 2,
                                                       7-33; Table 4, 6-7; Abstract; 1:11-24; 1:44-54; 1:65-2-67; 3:1-
                                                       24; 6:10-22; 7:7-25; 8:19-25; 9:57-61; 11:1-26; 13:50-67;
                                                       15:1-18:18; 18:43-22:25; 22:50-25:9; 26:26-27:19; 27:26-37;
                                                       27:45-65; 28:12-35; 29:48-59; 30:26-44; 31:26-36; 31:45-54;
                                                       33:60-36:14.

                                                       Patent claims of the ’444, including at least claims 1, 2, 4, 21,
                                                       22, 23, 26, 32, 33, 41, 46, 49, 60, 63, 67, 68, 69.

                                                       ’444 File History (REV0000468-838), including at least:
                                                       03/26/1998 Office Action (REV0000694-699); 07/23/1998
                                                       Office Action (REV0000678-684); 01/20/1999 Applicant
                                                       Amendment and Remarks (REV0000582-676); 01/27/1999
                                                       Examiner Interview (REV0000564-578); 03/18/1999
                                                       Applicant Amendment and Remarks (REV0000564-578);



                                                                                      5
                                    Case 2:19-cv-00043-JRG Document 80 Filed 11/27/19 Page 6 of 16 PageID #: 2416




No.   Claim Term                                       Plaintiff’s Proposed Construction and Evidence                   Defendants’ Proposed Construction and Evidence
                                                       04/12/1999 Office Action (REV0000538-545); 05/06/1999
                                                       Notice of Allowability (REV0000527-534).

                                                       Extrinsic Evidence

                                                       Webster’s Third New International Dictionary (1986).

                                                       Miriam Webster’s Collegiate Dictionary. Tenth Edition
                                                       (1999).

                                                       Webster’s New World Dictionary and Thesaurus, Second
                                                       Edition (2002).

                                                       US Pat. 3,626,143 (KDS00006685-6689)
                                                       US Pat. 4,024,545 (KDS00006847-6875)
                                                       US Pat. 4,629,858 (KDS00007041-7046)
                                                       US Pat. 4,861,620 (KDS00007116-7123)
                                                       US Pat. 5,567,207 (KDS00007217-7223)

                                                       Deposition of Dr. Cole in RevoLaze v. Kohl’s Department
                                                       Stores, Case No. 1:18-cv-00921 (N. D. Ohio) (REV0052061-
                                                       177)

3     “obtaining an indication of the desired          No construction necessary.                                       Indefinite
      pattern” / “obtaining an indication of a desired
      pattern” / “defining a desired pattern” /        If construed, “desired pattern” means “the pattern the user or   Intrinsic Evidence
      “indicating a desired pattern” / “indicating the operator wished for or hoped for”                                ’444 Patent at 26:53–59.
      desired pattern” / “form a desired pattern”
                                                       Intrinsic Evidence                                               See also 03-26-1998 Office Action (JCP-REV00006438-JCP-
      ’444 patent claim 46                                                                                              REV00006444); 07-23-1998 Office Action (JCP-



                                                                                     6
                                      Case 2:19-cv-00043-JRG Document 80 Filed 11/27/19 Page 7 of 16 PageID #: 2417




No.   Claim Term                                    Plaintiff’s Proposed Construction and Evidence                        Defendants’ Proposed Construction and Evidence
                                                    ’444 Patent Specification, including at least ’444 Pat., Fig. 2,       REV00006449-JCP-REV00006453); 01-20-1999 Applicant
      ’196 patent claims 11, 13, 16                 7-33; Table 4, 6-7; Abstract; 1:11-24; 1:44-54; 1:65-2-67; 3:1-        Amendment and Remarks (JCP-REV00006455-6497); 01-27-
                                                    24; 6:10-22; 7:7-25; 8:19-25; 9:57-61; 11:1-26; 13:50-67;              1999 Examiner Interview (JCP-REV00006511); 03-18-1999
      ’972 patent claim 56                          15:1-18:18; 18:43-22:25; 22:50-25:9; 26:26-27:19; 27:26-37;            Applicant Amendment and Remarks (JCP-REV00006512-
                                                    27:45-65; 28:12-35; 29:48-59; 30:26-44; 31:26-36; 31:45-54;            JCP-REV00006539); 04-12-1999 Office Action (JCP-
      ’602 patent claims 99, 120, 141               33:60-36:14.                                                           REV00006532-JCP-REV00006538); 05-06-1999 Notice of
                                                                                                                           Allowability (JCP-REV00006541-JCP-REV00006544).
                                                    ’196 Patent Specification, including at least ’196 Pat., Fig. 2,
                                                    7-33; Table 4, 6-7; Abstract; 1:11-24; 1:44-54; 1:65-2-67; 3:1-        ’196 Patent at 27:59–65.
                                                    24; 4:53-58; 6:10-22; 7:20-24; 8:22-28; 9:57-61; 11:1-26;
                                                    14:15-31; 15:30-18:18; 18:43-22:25; 22:50-25:20; 25:24-                See also 04-26-2000 Office Action (JCP-REV00007124-JCP-
                                                    27:30; 27:65-28:64; 29:28-59; 30:30-65; 31:25-51; 32:40-67;            REV00007127); 07-18-2000 Applicant Amendment and
                                                    33:3-20; 34:14-37:33.                                                  Remarks (JCP-REV00007129-JCP-REV00007140); 09-22-
                                                                                                                           2000 Office Action(JCP-REV00007141-JCP-REV00007144);
                                                    ’972 Patent Specification, including at least Figs. 3-12; 5:33-        12-20-2000 Applicant Amendment and Remarks (JCP-
                                                    6:16; 9:6-40; 13:11-36.                                                REV00007145-JCP-REV00007149).

                                                    Patent claims of the ’444, including at least claims 1, 2, 19, 21,     ’972 Patent at Abstract, Figs. 3-12, 3:19–20, 9:19–11:18, cl.
                                                    22, 26, 32, 33, 40, 41, 46, 49, 55, 58, 59, 60, 61, 63, 67.            56.

                                                    Patent claims of the ’196, including at least claims 1, 2, 5, 6, 7,    ’602 Patent at 1:13-15, 21-22.
                                                    8, 9, 10, 11, 12, 13, 16.
                                                                                                                          Extrinsic Evidence
                                                    Patent claims of the ’972, including at least claims 44, 48, 56,      Dr. Christine Cole’s expert report served contemporaneously.
                                                    58, 67, 72.

                                                    ’444 File History (REV0000468-838), including at least:
                                                    03/26/1998 Office Action (REV0000694-699); 07/23/1998
                                                    Office Action (REV0000678-684); 01/20/1999 Applicant
                                                    Amendment and Remarks (REV0000582-676); 01/27/1999



                                                                                    7
                   Case 2:19-cv-00043-JRG Document 80 Filed 11/27/19 Page 8 of 16 PageID #: 2418




No.   Claim Term                 Plaintiff’s Proposed Construction and Evidence              Defendants’ Proposed Construction and Evidence
                                 Examiner Interview (REV0000564-578); 03/18/1999
                                 Applicant Amendment and Remarks (REV0000564-578);
                                 04/12/1999 Office Action (REV0000538-545); 05/06/1999
                                 Notice of Allowability (REV0000527-534).

                                 ’196 File History (REV0001146-1432), including at least:
                                 04/26/2000 Office Action (REV0001260-1264); 07/18/2000
                                 Applicant Amendment and Remarks (REV0001250-1254);
                                 09/22/2000 Office Action (REV0001243-1245); 12/20/2000
                                 Applicant Amendment and Remarks (REV0001237-1240).

                                 ’972 File History (REV0001664-2059), including at least:
                                 Notice of Allowance (REV0001716-21); 04/20/2004
                                 Applicant Amendment and Remarks (REV0001731-32);
                                 04/05/2004 Office Action (REV0001734-38); 08/21/2003
                                 Notice of Allowability (REV0001785-87); 04/21/2003 Office
                                 Action (REV0001826-29).

                                 Extrinsic Evidence

                                 Webster’s Third New International Dictionary (1986).

                                 Miriam Webster’s Collegiate Dictionary. Tenth Edition
                                 (1999).

                                 Webster’s New World Dictionary and Thesaurus, Second
                                 Edition (2002).

                                 US Pat. 3,626,143 (KDS00006685-6689)
                                 US Pat. 4,024,545 (KDS00006847-6875)



                                                             8
                                      Case 2:19-cv-00043-JRG Document 80 Filed 11/27/19 Page 9 of 16 PageID #: 2419




No.   Claim Term                                    Plaintiff’s Proposed Construction and Evidence                     Defendants’ Proposed Construction and Evidence
                                                    US Pat. 4,629,858 (KDS00007041-7046)
                                                    US Pat. 4,861,620 (KDS00007116-7123)
                                                    US Pat. 5,567,207 (KDS00007217-7223)

                                                    Deposition of Dr. Cole in RevoLaze v. Kohl’s Department
                                                    Stores, Case No. 1:18-cv-00921 (N. D. Ohio) (REV0052061-
                                                    177)

4     “to avoid overetching of the material”        No construction necessary.                                         Indefinite.

      ’196 patent claims 11, 13, 16                 If construed, “overetching” means “creating a hole in the          Intrinsic Evidence
                                                    material”.                                                         ’196 Patent at Abstract, 1:65–2:16, 2:20–25, 11:1–7, 14:20–
                                                                                                                       31, 15:32–16:33, 18:5–38, 20:35–58, 21:57–22:5, 25:24–46,
                                                    Intrinsic Evidence                                                 27:66–28:25, 28:45–58, 29:28–42, 32:40–67, Tables 4, 7, 8,
                                                                                                                       11, 12.
                                                    ’196 Patent Specification, including at least ’196 Pat., Figs. 32-
                                                    43; 1:43-55; 4:54-58; 5:65-6:13; 7:11-18; 15:59-66; 25:50-         Extrinsic Evidence
                                                    26:1; 27:25-37; 28:32-43; 32:57-67; 34:14-37:32.                   Dr. Christine Cole’s expert report served contemporaneously.

                                                    Patent claims of the ’196, including at least claims 11, 13, 16.

                                                    ’196 File History (REV0001146-1432), including at least:
                                                    04/26/2000 Office Action (REV0001260-1264); 07/18/2000
                                                    Applicant Amendment and Remarks (REV0001250-1254);
                                                    09/22/2000 Office Action (REV0001243-1245); 12/20/2000
                                                    Applicant Amendment and Remarks (REV0001237-1240).

                                                    Extrinsic Evidence

                                                    Deposition of Dr. Cole in RevoLaze v. Kohl’s Department



                                                                                   9
                                    Case 2:19-cv-00043-JRG Document 80 Filed 11/27/19 Page 10 of 16 PageID #: 2420




No.   Claim Term                                         Plaintiff’s Proposed Construction and Evidence                        Defendants’ Proposed Construction and Evidence
                                                         Stores, Case No. 1:18-cv-00921 (N. D. Ohio) (REV0052061-
                                                         177)

5     “carrying out a mathematical operation based       No construction necessary.                                            Indefinite.
      on said parameters to form values which are
      individualized for each of a plurality of areas”   If construed, “mathematical operation” means “mathematical            Intrinsic Evidence
                                                         function or process”.                                                 ’505 Patent at Abstract, 2:36–42, 4:1–48, 4:66–6:32, 6:41–61.
      ’505 patent claims 1, 49
                                                         Intrinsic Evidence
                                                                                                                           Extrinsic Evidence
                                                         ’505 Patent Specification, including at least ’505 Pat., Figs. 1- Dr. Christine Cole’s expert report served contemporaneously.
                                                         19 and 33-35; Abstract; 1:18-42; 1:54-55; 2:9-67; 3:1-30; 3:43-
                                                         58; 4:1-48; 5:4-6:61; 7:65-8:12; 8:32-9:55.

                                                         Patent claims of the ’505, including at least claims 1, 2, 6, 7, 8,
                                                         9, 10, 11, 12, 13, 15, 17, 18, 19, 20, 24, 37, 38, 39, 40, 49, 52,
                                                         54, 55, 56, 57, 58, 61, 63, 64, 66, 67, 76, 77, 78, 81, 90, 91, 99,
                                                         100, 101, 102, 104, 105, 106, 107, 108, 109, 111, 113.

                                                         ’505 File History (REV0001433-1663), including at least:
                                                         05/22/2002 Office Action (REV1519-1521); 09/11/2002
                                                         Office Action (REV0001510-1512); 01/09/2003 Amendment
                                                         (REV0001472-1505).

                                                         Extrinsic Evidence

                                                         Random House Webster’s College Dictionary, Second Edition
                                                         (1997) (first edition was published in 1991 with subsequent
                                                         revisions in 1992, 1995, and 1996).




                                                                                        10
                                    Case 2:19-cv-00043-JRG Document 80 Filed 11/27/19 Page 11 of 16 PageID #: 2421




No.   Claim Term                                  Plaintiff’s Proposed Construction and Evidence                     Defendants’ Proposed Construction and Evidence
                                                  Deposition of Dr. Cole in RevoLaze v. Kohl’s Department
                                                  Stores, Case No. 1:18-cv-00921 (N. D. Ohio) (REV0052061-
                                                  177)

6     “special operational parameters”            No construction necessary.                                          Indefinite.

      ’602 patent claims 120, 141                 If construed, “special” means “having a specific or particular      Intrinsic Evidence
                                                  function”.                                                          ’602 Patent at 2:11–20,3:45–4:51, 8:30–46, 9:1–15, 9:45–
                                                                                                                      10:2, 11:18–46, Tables, 1, 2, 3.
                                                  Intrinsic Evidence
                                                                                                                     Extrinsic Evidence
                                                  At least ‘602 Patent., 2:13-14; 4:1-39; 4:52-5:18; 6:45-61; 7:1-   Dr. Christine Cole’s expert report served contemporaneously.
                                                  28.

                                                  Patent claims of the ’602, including at least claims 120, 126,
                                                  127, 141, 151.

                                                  ’602 File History (REV0000868-1145), including at least:
                                                  03/01/2000 Notice of Allowance (REV0000898-99);
                                                  01/20/2000 Applicant Amendment and Remarks
                                                  (REV0000904-06); 11/21/1999 Office Action (REV0000908-
                                                  10); 09/27/1999 Applicant Amendment and Remarks
                                                  (REV0000912-17); 04/26/1999 Office Action (REV0000919-
                                                  20); 10/30/1998 Applicant Amendment and Remarks
                                                  (REV0000925-53); 09/25/1998 Office Action (REV0000956-
                                                  66); 04/29/1997Applicant Amendment and Remarks
                                                  (REV0000992-1075).

                                                  Extrinsic Evidence




                                                                                11
                                   Case 2:19-cv-00043-JRG Document 80 Filed 11/27/19 Page 12 of 16 PageID #: 2422




No.   Claim Term                                     Plaintiff’s Proposed Construction and Evidence                      Defendants’ Proposed Construction and Evidence
                                                     Random House Webster’s College Dictionary, Second Edition
                                                     (1997) (first edition was published in 1991 with subsequent
                                                     revisions in 1992, 1995, and 1996).

                                                     US Pat. 5,567,207 (KDS00007217-7223)
                                                     JP H10-102386 A (KDS00006170-6183)

7     “without undesired damage to the material” /   No construction necessary.                                          Indefinite.
      “without undesirably damaging the material”
                                                     If construed, “undesired damage” means “damage that the user        Intrinsic Evidence
      ’602 patent claims 99, 120, 141                or operator wished or hoped to avoid”                               ’602 Patent at 1:66–2:10, 3:33–67, 4:29–39, 4:40–50, 7:47–8:3,
                                                                                                                         8:30–46, 9:1–15, 9:45–10:2, 11:18–46, 13:32–36, Tables 1, 2,
                                                     If construed, “undesirably damaging the material” means             3.
                                                     “causing damage to the material that the user or operator
                                                     wished or hoped to avoid”                                           Extrinsic Evidence
                                                                                                                         Dr. Christine Cole’s expert report served contemporaneously.
                                                     Intrinsic Evidence

                                                     At least ‘602 Patent, Fig. 10-11; 1:30-49; 1:66-2:20;3:33-67;
                                                     4:1-67; 5:1-26; 5:39-48; 6:9-67; 7:1-25; 7:63-8:16; 8:23-29;
                                                     8:46-54; 9:45-10:2; 10:50-55; 11-110; 11:18-47; 12:31-36;
                                                     13:32-49.

                                                     Patent claims of the ’602, including at least claims 1, 26, 46,
                                                     50, 53, 54, 61, 69, 73, 74, 94, 99, 104, 112, 117, 120, 127, 128,
                                                     133, 141, 145, 146, 147, 151.

                                                     ’602 File History (REV0000868-1145), including at least:
                                                     03/01/2000 Notice of Allowance (REV0000898-99);
                                                     01/20/2000 Applicant Amendment and Remarks



                                                                                   12
                            Case 2:19-cv-00043-JRG Document 80 Filed 11/27/19 Page 13 of 16 PageID #: 2423




No.   Claim Term                          Plaintiff’s Proposed Construction and Evidence             Defendants’ Proposed Construction and Evidence
                                          (REV0000904-06); 11/21/1999 Office Action (REV0000908-
                                          10); 09/27/1999 Applicant Amendment and Remarks
                                          (REV0000912-17); 04/26/1999 Office Action (REV0000919-
                                          20); 10/30/1998 Applicant Amendment and Remarks
                                          (REV0000925-53); 09/25/1998 Office Action (REV0000956-
                                          66); 04/29/1997Applicant Amendment and Remarks
                                          (REV0000992-1075).

                                          Extrinsic Evidence

                                          Webster’s Third New International Dictionary (1986).

                                          Miriam Webster’s Collegiate Dictionary. Tenth Edition
                                          (1999).

                                          Webster’s New World Dictionary and Thesaurus, Second
                                          Edition (2002).

                                          US Pat. 3,626,143 (KDS00006685-6689)
                                          US Pat. 4,024,545 (KDS00006847-6875)
                                          US Pat. 4,629,858 (KDS00007041-7046)
                                          US Pat. 4,861,620 (KDS00007116-7123)
                                          US Pat. 5,567,207 (KDS00007217-7223)

                                          Deposition of Dr. Cole in RevoLaze v. Kohl’s Department
                                          Stores ,Case No. 1:18-cv-00921 (N. D. Ohio) (REV0052061-
                                          177)

8     “color alterations”                 No construction necessary.                                 Indefinite.




                                                                       13
                                     Case 2:19-cv-00043-JRG Document 80 Filed 11/27/19 Page 14 of 16 PageID #: 2424




No.   Claim Term                                   Plaintiff’s Proposed Construction and Evidence                     Defendants’ Proposed Construction and Evidence
      ’972 patent claim 56                         If construed, “alteration” means “change” or “modification”.       Intrinsic Evidence
                                                                                                                      ’972 patent, claim 56.
                                                   Intrinsic Evidence

                                                   At least ’972 Patent, Figs. 3-12; 2:46-49; 3:1-9; 5:32-36; 9:26-   Extrinsic Evidence
                                                   40; 10:49-65; 11:46-50; 12:42-49.                                  Dr. Christine Cole’s expert report served contemporaneously.

                                                   ’972 File History (REV0001664-2059), including at least:
                                                   Notice of Allowance (REV0001716-21); 04/20/2004
                                                   Applicant Amendment and Remarks (REV0001731-32);
                                                   04/05/2004 Office Action (REV0001734-38); 08/21/2003
                                                   Notice of Allowability (REV0001785-87); 04/21/2003 Office
                                                   Action (REV0001826-29).

                                                   Extrinsic Evidence

                                                   Random House Webster’s College Dictionary, Second Edition
                                                   (1997) (first edition was published in 1991 with subsequent
                                                   revisions in 1992, 1995, and 1996).

                                                   US Pat. 4,629,858 (KDS00007041-7046)
                                                   US Pat. 4,861,620 (KDS00007116-7123)
                                                   US Pat. 5,567,207 (KDS00007217-7223)

                                                   Deposition of Dr. Cole in RevoLaze v. Kohl’s Department
                                                   Stores, Case No. 1:18-cv-00921 (N. D. Ohio) (REV0052061-
                                                   177)

9     “different levels of change”                 No construction necessary.                                         Indefinite.




                                                                                 14
                             Case 2:19-cv-00043-JRG Document 80 Filed 11/27/19 Page 15 of 16 PageID #: 2425




No.   Claim Term                           Plaintiff’s Proposed Construction and Evidence                     Defendants’ Proposed Construction and Evidence
      ’972 patent claim 92                 If construed, “level” means “measure or degree of”                 Intrinsic Evidence
                                                                                                              ’972 Patent claims 79, 83, 92
                                           Intrinsic Evidence

                                           At least ’972 Patent, Figs. 6-8; Abstract; 2:46-49; 3:1-9; 3:40-   Extrinsic Evidence
                                           65; 4:8-49; 4:62-5:14; 5:23-36; 5:53-58; 6:8-16; 7:10-15; 8:56-    Dr. Christine Cole’s expert report served contemporaneously.
                                           62; 10:49-65; 11:30-41; 13:63-14:6.

                                           ’972 File History (REV0001664-2059), including at least:
                                           Notice of Allowance (REV0001716-21); 04/20/2004
                                           Applicant Amendment and Remarks (REV0001731-32);
                                           04/05/2004 Office Action (REV0001734-38); 08/21/2003
                                           Notice of Allowability (REV0001785-87); 04/21/2003 Office
                                           Action (REV0001826-29).

                                           Extrinsic Evidence

                                           Random House Webster’s College Dictionary, Second Edition
                                           (1997) (first edition was published in 1991 with subsequent
                                           revisions in 1992, 1995, and 1996).

10    “special image”                      No construction necessary.                                         Indefinite.
      ’972 patent claim 92                 If construed, “special image” means “image for use in              Intrinsic Evidence
                                           scribing”.                                                         ’972 Patent at Abstract, Figs. 3-12, 3:19-20, 9:19-11:18.

                                           Intrinsic Evidence                                                 Extrinsic Evidence
                                                                                                              Dr. Christine Cole’s expert report served contemporaneously.
                                           At least ’972 Patent, Figs. 3-12; 3:66-4:7; 11:13-50




                                                                        15
                   Case 2:19-cv-00043-JRG Document 80 Filed 11/27/19 Page 16 of 16 PageID #: 2426




No.   Claim Term                 Plaintiff’s Proposed Construction and Evidence              Defendants’ Proposed Construction and Evidence
                                 ’972 File History (REV0001664-2059), including at least:
                                 Notice of Allowance (REV0001716-21); 04/20/2004
                                 Applicant Amendment and Remarks (REV0001731-32);
                                 04/05/2004 Office Action (REV0001734-38); 08/21/2003
                                 Notice of Allowability (REV0001785-87); 04/21/2003 Office
                                 Action (REV0001826-29).




                                                            16
